  Case 2:19-cv-00040-LGW-BWC Document 87 Filed 08/19/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


 NEW COVENANT CHURCH, INC., et al.,

                 Plaintiffs,                                 CIVIL ACTION NO.: 2:19-cv-40

         v.

 CARLA FUTCH, et al.,

                 Defendants.



                         ORDER FOR SETTLEMENT CONFERENCE

       The Court hereby ORDERS this matter set for a Settlement Conference on Tuesday,

September 8, 2020, at 9:30 AM in Courtroom 2, United States District Courthouse, 801

Gloucester Street, Brunswick, Georgia. To facilitate this process, the Court STAYS all

deadlines UNTIL FURTHER ORDER OF THE COURT.

       The following directions are designed to increase the efficiency and effectiveness of the

settlement conference. Counsel shall provide a copy of this Order and the attached addendum to

their clients at least five business days prior to the date of the settlement conference.

       Appearance and the Conference. The parties must appear personally at the settlement

conference. Personal appearance reduces the time for communication of offers and expanding

the ability to explore options for settlement. If any party is insured for the claims at issue, a

representative of the insurer who has full settlement authority shall appear in person. At the

conference, counsel who will actually try the case and each party, armed with full settlement

discretion, must be present. No lawyer, no matter how knowledgeable about the case and skillful
    Case 2:19-cv-00040-LGW-BWC Document 87 Filed 08/19/20 Page 2 of 6



in negotiation, is a substitute for a live client. Having the client available by telephone is not

acceptable.

        If an organization, governmental entity, corporation, or other collective entity is a party, a

duly authorized officer or managing agent of that party shall be personally present at the

settlement conference. This means each party must attend the settlement conference through a

person who is fully authorized to approve a settlement and has the power to change the party’s

settlement posture during the course of the conference. If the party representative has a limit, or

“cap,” on his or her authority which would require telephone or other consultation with a

corporate office or a “home office,” this requirement is not satisfied. To be perfectly clear: each

party must bring a fully authorized client representative to the settlement conference.

        Good-Faith Negotiations. Before attending the settlement conference, the parties are

required to negotiate and make a good-faith effort to resolve the case without Court involvement.

In particular, the parties must make specific proposals and counter proposals prior to the

settlement conference.

        Settlement Statements. Each party shall provide to the undersigned, in confidence,

through the undersigned’s courtroom deputy clerk, a concise settlement statement. The

statement must be received no later than three business days before the settlement

conference. 1 The statement shall not be filed with the clerk, and copies of the settlement

statement shall not be provided to the other parties in the case. The statement shall not become a

part of the file of the case but shall be for the exclusive use of the Magistrate Judge in preparing

for and conducting the settlement. The parties are directed to be candid in their statements. The

statement should include:


1
        The Court directs the parties to email their settlement statements to the undersigned’s courtroom
deputy clerk at: kim_mixon@gas.uscourts.gov.


                                                    2
  Case 2:19-cv-00040-LGW-BWC Document 87 Filed 08/19/20 Page 3 of 6



       (1) a summary of the evidence the party expects to produce at trial;

       (2) analysis of the strengths and weaknesses of the party’s case;

       (3) a settlement proposal; and

       (4) an outline of the settlement negotiations to date.

The settlement statement should not be lengthy but should contain enough information to be

useful to the Court in analyzing the factual and legal issues in the case. The statement is not to

exceed five typed pages, single-spaced. If not already part of the Court’s record, copies of any

critical agreements, business records, photographs or other documents or exhibits should be

attached to the settlement statement.

       Confidentiality. The purpose of the conference is to facilitate settlement of this case, if

that is appropriate. The conference will be conducted in such a manner as to not prejudice any

party in the event settlement is not reached. To that end, all matters communicated to the

undersigned that the parties ask to be kept in confidence will be kept confidential and will not be

disclosed to any other party.

       Preparation for the Conference. At the conference, the parties, through counsel, should

be prepared to give a brief presentation outlining the factual and legal highlights of the case.

Separate, confidential caucuses will be held with counsel for each party and the parties or a

party’s representative(s). Attached is an addendum entitled “Settlement Conference Preparation”

for counsel to review with the parties prior to the mediation to make the best use of the limited

time allotted. All parties are directed to be prepared to present in detail, and with reference to

supporting documents if so ordered, a thorough analysis of the potential categories and amounts

of damages which might reasonably be awarded at trial.




                                                  3
  Case 2:19-cv-00040-LGW-BWC Document 87 Filed 08/19/20 Page 4 of 6



       Waiver of Rules. If any party believes this case presents an exceptional circumstance

which would justify a variance from these rules, that party must contact the Magistrate Judge’s

office no later than five business days before the settlement conference to request a waiver of the

rules. Waivers are granted only by the Magistrate Judge and only on a showing of exceptional

circumstances. No waiver will be valid unless entered into the record by the Court.

       Non-Compliance. Failure of any party to comply with the conditions of this Order may

result in, among other things, the settlement conference being rescheduled, with the party

responsible to bear all associated costs. See Fed. R. Civ. P. 16(f).

       SO ORDERED, this 19th day of August, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 4
     Case 2:19-cv-00040-LGW-BWC Document 87 Filed 08/19/20 Page 5 of 6



                      SETTLEMENT CONFERENCE PREPARATION

        Experience shows that in negotiations the party who is best prepared usually obtains the
best result. Settlement conferences are more efficient if all parties and counsel are prepared.
Consider the following points to aid in the effectiveness of your settlement conference.

     ***Counsel and parties who will be attending the settlement conference should discuss
              each issue in this addendum before the settlement conference.***

A.       FORMAT

         1.     The Court will use a mediation format and private caucusing with each side; the
                judge may address your client directly.

         2.     The judge will not meet with parties separate from counsel.

B.       ISSUES

         1.     What issues (in and outside of this lawsuit) need to be resolved? What are the
                strengths and weaknesses of each issue? What is your most persuasive argument?

         2.     What remedies are available resulting from this litigation including a trial? From
                a settlement? Are there any remedies or structure of remedies available through
                settlement that are not available through trial? Specifically consider whether non-
                monetary remedies might be available in a settlement.

         3.     Is there any ancillary litigation pending or planned which affects case value?

         4.     Do you have enough information to value the case? If not, how are you going to
                get more information before the conference?

         5.     Do attorney’s fees or other expenses affect settlement? Have you communicated
                this to the other side?

         6.     Have you discussed the cost of taking the case to trial? Have you discussed the
                risk of going to trial?

         7.     Does bankruptcy or insolvency (of any party) present a challenge to settling the
                case?

C.       AUTHORITY

         1.     Are there outstanding liens? Have you verified amounts and whether they are
                negotiable? Do we need to include a representative of the lien holder? If so,
                contact the judge’s office, and a notice of the settlement conference will be sent.
     Case 2:19-cv-00040-LGW-BWC Document 87 Filed 08/19/20 Page 6 of 6



        2.    Is there valid insurance coverage? In what amount? If insurance is an issue, have
              you notified the other side? Do we need to include the representative from one or
              more insurance companies?

D.      NEGOTIATIONS

        1.    Where did your last discussion end?

        2.    Discuss settlement with the opposing parties before the mediation to make it
              proceed more efficiently. The Court requires at least one offer and response.

        3.    With what value do you want to start? Why?

        4.    With what value do you want to end? Why? Is it significantly different from
              values you have placed on this case at other times? Why?

        5.    Is there confidential information which affects case value? Why
              can’t/won’t/shouldn’t it be disclosed? How can the other side be persuaded to
              change value if it doesn’t have this information?

        6.    What happens if you do not settle the case at the conference? What is your best
              alternative to a negotiated settlement? Why? What might change the outcome of
              the settlement conference? Pending motions, discovery, expert’s report, etc.

E.      CLOSING

        1.    Have you discussed the format of a settlement agreement? Do you understand
              structured settlements, annuities, Rule 68 offers of judgment?

        2.    How soon could checks and closing documents be provided?

        3.    If settlement is not reached and further discovery is needed, what is your plan for
              continuing settlement discussions? Do you want the Court involved in these
              talks?

        4.    If settlement is not reached, be prepared to discuss it again at the pretrial
              conference.




                                                 6
